DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2021.
Applicant’s Reply filed April 29, 2021 is being treated as a confirmation of the election of group I (claims 1-8 and 17-20) (based on the telephone conversation with Guy Gosnell on January 28, 2021). Because applicant has not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 1 and 17 recite, “a timing advance resolution of a network associated with at least one of the first serving cell or the second serving cell.” 
Please correct or point specifically to the portions of the specification that include this limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 17 have been amended to recite, “a timing advance resolution of a network associated with at least one of the first serving cell or the second serving cell.”
Although the specification mentions a resolution in various examples as relating to distance (see for example, Page 17, lines 25-30 of the Specification as originally filed), the Specification does not disclose a “timing advance resolution of a network associated with at least one… serving cell.” Therefore, the Examiner was unable to find support for these limitations in the specification. Please correct or point specifically to the portions of the specification that include these limitations.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 17, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over US 2015/0189610 A1 to SIOMINA et al. (hereinafter, Siomina ‘610) in view of US 6,987,979 B2 to CARLSSON.
Regarding claim 1, Siomina ‘610 discloses A first method, performed by at least one apparatus, comprising (para 0015): 
- obtaining a first timing advance measurement, wherein the first timing advance measurement is indicative of a measurement based on one or more signals of a first serving cell (para 0025 -- radio measurements including timing advance; para 0048 -- UE can have several serving cells; para 0061 -- TA values for each serving cell); 
- obtaining a second timing advance measurement, wherein the second timing advance measurement is indicative of a measurement based on one or more signals of a second serving cell (para 0025 -- radio measurements including timing advance; para 0048 -- UE can have several serving cells; para 0061 -- TA values for each serving cell), wherein a respective timing advance measurement represents or comprises a value corresponding to a first length of time at least one signal takes to be transmitted from an electronic device to a base station of the respective serving cell plus a second length of time at least one signal takes to be transmitted from the base station of the respective serving cell to the electronic device (para 0045 -- timing advance measurement (Table 3) can be eNodeB difference between downlink transmission time and received uplink transmission time (Table 2) plus UE difference between uplink transmission time and downlink transmission time (Table 1)); and 
(para 0025 -- positioning result from processing various obtained radio measurements, including timing advance; para 0046 -- timing measurements can be used for positioning calculations).
Although Siomina ‘610 does not specifically disclose determining a location estimate based at least partially on a timing advance resolution of a network associated with at least one of the first serving cell or the second serving cell, these limitations are considered obvious over Carlsson.
In particular, Carlsson discloses determining a location estimate based at least partially on a timing advance resolution of a network associated with at least one of the first serving cell or the second serving cell (col 4, ln 5-15 (also see col 4, ln 15-30) -- uses timing advance resolution to determine range/distance from BSS A and BSS B).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Siomina ’610 to include using a timing advance resolution, because the timing advance resolution allows the gathering of various timing advance values in order to help determine location of a mobile device using network components such as base stations. Such limitations are notoriously well known in the art and one of a limited number of ways to calculate location, and would have therefore been obvious to try.
Regarding Claim 2, Siomina ‘610 and Carlsson disclose the method according to claim 1. Siomina ‘610 further discloses wherein one or more further timing advance measurements are obtained that are respectively indicative of respective measurements based on one or more signals of one or more further serving cells (para 0025 -- radio measurements including timing advance; para 0048 -- UE can have several serving cells; para 0061 -- TA values for each serving cell).  
Claim 17 is rejected for the same reasons as claim 1, because it includes the apparatus that performs the method of claim 1, and further discloses at least one processor and at least one memory containing (para 0286, 0287).
Claim 18 is rejected for the same reasons as claim 2, because it includes similar limitations.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina ‘610 in view of Carlsson, and further in view of US 2012/0295623 A1 to SIOMINA et al. (hereinafter, Siomina ‘623).
Regarding Claim 3, Siomina ‘610 and Carlsson disclose the method according to claim 2, but do not specifically disclose wherein to obtain the second timing advance measurement and/or the further timing advance measurements, the electronic device determines to change, or is triggered to change, a current serving cell to a new serving cell, and the second timing advance measurement and/or the further timing advance measurements are based on one or more signals of the respective serving cell to which the electronic device has changed.  
However, these limitations are disclosed by Siomina ‘623, which discloses wherein to obtain the second timing advance measurement and/or the further timing advance measurements, the electronic device determines to change, or is triggered to change, a current serving cell to a new serving cell, and the second timing advance measurement and/or the further timing advance measurements are based on one or more signals of the respective serving cell to which the electronic device has changed (para 0114 -- triggering handover for purpose of position measurements; para 0136 -- positioning node can request handover of device to obtain position measurements of another RAT/RAN).
(Siomina ‘623, para 0049-0051). 
Regarding Claim 4, Siomina ‘610, Carlsson, and Siomina ‘623 disclose the method according to claim 3. Siomina ‘623 further discloses wherein to obtain the second timing advance measurement and/or the further timing advance measurements, the second timing advance measurement and/or the further timing advance measurements are 48Attorney Docket No. 064359/542360 LEGAL02/39554798v1respectively obtained by receiving them after a change of the current serving cell to the new serving cell has taken place (para 0114 -- triggering handover for purpose of position measurements; para 0136 -- positioning node can request handover of device to obtain position measurements of another RAT/RAN).  
Regarding Claim 5, Siomina ‘610 and Carlsson disclose the method according to claim 1, but do not specifically disclose wherein the electronic device is triggered to change the serving cell by sending a respective trigger information indicative of a control command to change the serving cell to the respective electronic device.
However, these limitations are disclosed by Siomina ‘623, which discloses wherein the electronic device is triggered to change the serving cell by sending a respective trigger information indicative of a control command to change the serving cell to the respective electronic device (para 0136 -- positioning node can request handover of device to obtain position measurements of another RAT/RAN).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siomina ‘610 and Carlsson to include obtaining measurements after changing to another cell as disclosed by Siomina ‘623, because such limitations allow more accurate position (Siomina ‘623, para 0049-0051). 
Claim 19 is rejected for the same reason as claim 3 because it includes similar limitations.
Claim 20 is rejected for the same reason as claim 4 because it includes similar limitations.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina ‘610 in view of Carlsson, and further in view of US 20180324552 A1 to KUMAR, provided in the IDS dated March 6, 2020.
Regarding Claim 6, Siomina ‘610 and Carlsson disclose the method according to claim 1. Siomina ‘610 further discloses distance as a resolution of a pre-defined or defined according to pre-determined rules timing that is based on a communication standard being utilized (para 0005, para 0037 -- provides timing advance as standardized based on LTE) but does not specifically disclose further comprising: - determining if the electronic device is stationary or only moving in a limited area by comparing two or more respective timing advance measurements, wherein the comparing comprises determining whether or not the electronic device is in an area of a distance.  
However, these limitations are considered obvious over Kumar. In particular, Kumar discloses determining if the electronic device is stationary or only moving in a limited area by comparing two or more respective timing advance measurements, wherein the comparing comprises determining whether or not the electronic device is in an area of a distance (Fig. 5B (508) -- assessing movement of mobile device; para 0024 -- ranges from mobile device to each base station based on timing advance parameters; and para 0055 -- assessing whether mobile device is moving based on timing advance parameters from base stations; para 0079 -- change in location may be change in distance, orientation or direction).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siomina ‘610 and Carlsson to include determining whether a device is stationary or (See Kumar, para 0053, 0055).
Regarding Claim 7, Siomina ‘610 and Carlsson disclose the method according to claim 1, but do not specifically disclose wherein the location estimate is determined based at least partially on a mapping of the obtained timing advance measurements to a distance between the electronic device and the base stations of two or more serving cells. However, these limitations are disclosed by Kumar.
Kumar discloses wherein the location estimate is determined based at least partially on a mapping of the obtained timing advance measurements to a distance between the electronic device and the base stations of two or more serving cells (Fig. 3, Fig. 4 -- depicting calculation of range/distance between mobile device and base stations; para 0026 -- signal measurements can be used to determine a locus of possible locations from UE to base station; para 0038 -- range based on timing parameters).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siomina ‘610 and Carlsson to include using timing advance measurements to obtain a distance between electronic device and base stations, because such limitations are commonly used in positioning systems in order to determine a position. Such limitations allow a mobile device to calculate its position based on the distance from other known locations and is one of a limited number of ways that position can be determined and would have therefore been obvious to try (See Kumar, para 0026, 0038).
Regarding Claim 8, Siomina ‘610, Carlsson, and Kumar disclose the method according to claim 7. Kumar further discloses wherein a respective round-trip time represented by the respective timing advance measurements enables the determining of the distance (para 0029).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/ERICA NAVAR/Primary Examiner, Art Unit 2643